UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7437


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY A. BLAGROVE, a/k/a Tony,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:95-cr-00052-RGD-1; 2:12-cv-00414-RGD)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony A. Blagrove, Appellant Pro Se.    William David Muhr,
Assistant  United  States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Anthony Blagrove seeks to appeal the district court’s

order dismissing his Fed. R. Civ. P. 60(b) motion filed in his

28 U.S.C.A. § 2255 (West Supp. 2012) proceedings. *                                 The order is

not    appealable           unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate       of      appealability           will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief     on    the    merits,       a    prisoner         satisfies       this    standard      by

demonstrating          that     reasonable            jurists     would       find       that    the

district        court’s      assessment       of       the    constitutional            claims    is

debatable       or     wrong.         Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,          and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484–85.          We    have     independently           reviewed       the     record      and

conclude        that    Blagrove       has    not       made    the     requisite         showing.

       *
       Because Blagrove’s Rule 60(b) motion directly attacked his
conviction, it was, in essence, an unauthorized and successive
28 U.S.C.A. § 2255 motion over which the district court lacked
jurisdiction.    United States v. Winestock, 340 F.3d 200, 206
(4th Cir. 2003).



                                                  2
Accordingly, we deny a certificate of appealability, deny leave

to proceed in forma pauperis, and dismiss the appeal.

            Additionally, we construe Blagrove’s notice of appeal

and   informal      brief    as    an     application         to    file    a    second    or

successive § 2255 motion.               Winestock, 340 F.3d at 208.                In order

to obtain authorization to file a successive § 2255 motion, a

prisoner     must    assert       claims           based    on     either:       (1)    newly

discovered      evidence,         not     previously          discoverable         by     due

diligence, that would be sufficient to establish by clear and

convincing      evidence      that,      but       for     constitutional        error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.          28 U.S.C.A. § 2255(h).                 Blagrove’s claims do

not   satisfy    either      of    these       criteria.           Therefore,      we     deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are      adequately         presented       in    the    materials

before   this    court      and   argument         would     not   aid     the   decisional

process.


                                                                                  DISMISSED




                                               3